Exhibit 10.1

AMENDMENT NO. 1 AND REFINANCING TERM LOAN AMENDMENT NO. 2 dated as of March 21,
2013 (this “Agreement”), to the Credit Agreement dated as of November 20, 2007,
as amended and restated as of March 20, 2012 (as further amended, supplemented
or modified through the date hereof, the “Credit Agreement”), among DJO FINANCE
LLC, a Delaware limited liability company (the “Company”), DJO HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), CREDIT SUISSE AG, as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, and
each lender party thereto (collectively, the “Lenders”).

WHEREAS, the Company has requested that (a) the Credit Agreement be amended to,
among other things, (i) modify certain of the terms of the existing Tranche B-3
Term Loans, (ii) modify certain of the terms of the Revolving Credit Commitments
and the Revolving Credit Loans of each Revolving Credit Lender that so approves
this Agreement, (iii) provide for certain changes to the financial covenant set
forth in Section 7.11 thereof, (iv) provide that the Borrower’s acquisition of
Exos Corporation shall be deemed to have been effected as a “Permitted
Acquisition” under the Credit Agreement and (v) provide that the dollar basket
set forth in the definition of “Incremental Amount” be reset as of the First
Amendment Effective Date (as defined below), and that the Second Lien Notes and
Incremental Terms Loans incurred thereunder following the Restatement Effective
Date and prior to the First Amendment Date be permitted in accordance with
certain other clauses under Section 7.01 and Section 7.02 of the Credit
Agreement, in each case as further set forth herein and (b) the persons set
forth on Schedule I hereto (the “Additional Tranche B-3 Term Lenders”) make
Refinancing Term Loans to the Company on the First Amendment Effective Date in
the aggregate principal amount of $421,416,985.85 (the “Additional Tranche B-3
Term Loans”; the commitments to make such term loans, the “Additional Tranche
B-3 Term Commitments”), the Net Cash Proceeds of which shall be used to repay in
full the Tranche B-3 Term Loans (the “Non-Repriced Tranche B-3 Term Loans”) of
each Tranche B-3 Term Lender that does not execute and deliver a signature page
to this Agreement designating itself a “Repricing Tranche B-3 Term Lender” (each
such non-designating Tranche B-3 Term Lender, a “Non-Repricing Tranche B-3 Term
Lender”; such designating Tranche B-3 Term Lenders, each a “Repricing Tranche
B-3 Term Lender” and the Tranche B-3 Term Loans of each Repricing Tranche B-3
Term Lender, the “Repriced Tranche B-3 Term Loans”) and all outstanding Tranche
B-2 Term Loans and to pay related fees and expenses incurred in connection with
the transactions contemplated hereby;

WHEREAS, upon the First Amendment Effective Date, certain of the terms of the
Tranche B-3 Term Loans will be modified as set forth herein and the Tranche B-3
Term Loans will be redesignated as Tranche B Term Loans;

WHEREAS, upon the First Amendment Effective Date, certain of the terms
applicable to the Revolving Credit Loans of each Revolving Credit Lender that
approves this Agreement by executing and delivering a signature page to this
Agreement designating itself as an “Repricing Revolving Credit Lender” (each, a
“Repricing Revolving Credit Lender”; the Revolving Credit Loans of each such
Repricing Revolving Credit Lender, the “Repriced Revolving Credit Loans” and the
Revolving Credit Commitments of each such Repricing Revolving Credit Lender, the
“Repriced Revolving Credit Commitments”; each Revolving Credit Lender that does
not so approve this Agreement, a “Non-Repricing Revolving Credit Lender”) will
be amended as further set forth herein;



--------------------------------------------------------------------------------

WHEREAS, upon the First Amendment Effective Date, each Person that executes and
delivers a signature page to this Agreement designating itself as a “Refinancing
Term Lender” shall have the Refinancing Term Commitment set forth opposite its
name on Schedule I hereto;

WHEREAS, the Refinancing Term Lenders are willing to make the Additional Tranche
B-3 Term Loans to the Company on the First Amendment Effective Date and each of
the Required Lenders, the Repricing Tranche B-3 Term Lenders and Repricing
Revolving Credit Lenders are willing to agree to the amendments to the Credit
Agreement provided for herein, in each case on the terms and subject to the
conditions set forth herein and in the Credit Agreement; and

WHEREAS, Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA, UBS
Securities LLC, Wells Fargo & Company, Macquarie Capital (USA) Inc. and RBC
Capital Markets will act as joint lead arrangers and joint bookrunners for this
Agreement and the Additional Tranche B-3 Term Loans.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The provisions
of Section 1.02 of the Credit Agreement are hereby incorporated reference
herein, mutatis mutandis.

SECTION 2. Loans of Repricing Tranche B-3 Term Lenders. (a) Subject to and on
the terms and conditions set forth herein and in the Credit Agreement, effective
upon the First Amendment Effective Date, each existing Tranche B-3 Term Lender
that is a Repricing Tranche B-3 Term Lender shall continue to constitute a
“Tranche B-3 Term Lender”, a “Term Lender” and a “Lender” under the Credit
Agreement and its existing Tranche B-3 Term Loans shall continue to constitute
“Tranche B-3 Term Loans”, “Term Loans” and “Loans” thereunder with only such
changes in terms applicable thereto as are contemplated by this Agreement.

(b) For the avoidance of doubt, by execution of this Agreement, each Repricing
Tranche B-3 Term Lender hereby waives any rights, title or claim it might
otherwise have, pursuant to Section 2.13 of the Credit Agreement or otherwise,
in or with respect to any payments of principal, interest or other amounts made
by the Borrower in connection with the repayment of the Non-Repriced Tranche B-3
Term Loans and the Tranche B-2 Term Loans on the First Amendment Effective Date
pursuant to this Agreement.

SECTION 3. Loans and Commitments of Repricing Revolving Credit Lenders. Subject
to the terms and conditions set forth herein and in the Credit Agreement,
effective as of the First Amendment Effective Date (a) each Revolving Credit
Lender that is a Repricing Revolving Credit Lender shall be a Class A-2
Revolving Credit Lender under the Credit Agreement, and its Revolving Credit
Commitment and Revolving Credit Loans shall be a Class A-2 Revolving Credit
Commitment and Class A-2 Revolving Credit Loans thereunder, respectively, and
(b)

 

2



--------------------------------------------------------------------------------

each Non-Repricing Revolving Credit Lender shall be a Class A-1 Revolving Credit
Lender under the Credit Agreement, and its Revolving Credit Commitment and
Revolving Credit Loans shall be a Class A-1 Revolving Credit Commitment and
Class A-1 Revolving Credit Loans thereunder, respectively. For the avoidance of
doubt, all Revolving Credit Loans and Letters of Credit outstanding as of the
First Amendment Effective Date shall remain outstanding, with only the
Applicable Rate with respect to the Revolving Credit Loans and Letter of Credit
fees of the Class A-2 Revolving Credit Lenders being modified as set forth
herein.

SECTION 4. Additional Tranche B-3 Term Loans. (a) Subject to the terms and
conditions set forth herein and in the Credit Agreement, each Additional Tranche
B-3 Term Lender agrees, severally and not jointly, to make Additional Tranche
B-3 Term Loans to the Company on the First Amendment Effective Date in the
amount set forth opposite such Additional Tranche B-3 Term Lender’s name on
Schedule I hereto.

(b) Pursuant to Section 2.15(b) of the Credit Agreement, the Additional Tranche
B-3 Term Loans have been designated as an increase in Tranche B-3 Term Loans.
Unless the context shall otherwise require, each Additional Tranche B-3 Term
Lender shall constitute a Refinancing Term Lender, a Tranche B-3 Term Lender, a
Term Lender and a Lender under the Credit Agreement (as amended hereby), and its
Additional Tranche B-3 Term Loans shall constitute Refinancing Term Loans,
Tranche B-3 Term Loans and Term Loans, in each case for all purposes of the
Credit Agreement (as amended hereby) and the other Loan Documents.

(c) Unless previously terminated, the Additional Tranche B-3 Term Commitments
shall terminate upon the making of the Refinancing Term Loans on the First
Amendment Effective Date.

(d) The proceeds of the Additional Tranche B-3 Term Loans shall be used by the
Company solely to repay in full all outstanding Non-Repriced Tranche B-3 Term
Loans and all outstanding Tranche B-2 Term Loans, together with all amounts
required to be paid by it in connection therewith, and to pay fees and expenses
incurred in connection with the transactions contemplated by this Agreement.

SECTION 5. Amendments to the Credit Agreement. (a) The second paragraph in the
recitals to the Credit Agreement is hereby deleted and replaced with the
following:

“The Company, Holdings, the several Lenders from time to time party thereto, the
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer
previously entered into the Amendment Agreement dated as of March 20, 2012,
pursuant to which (i) the Credit Agreement was amended and restated, (ii) the
Tranche B-3 Term Lenders extended credit to the Company in the form of Tranche
B-3 Term Loans on the Restatement Effective Date in an initial aggregate
principal amount of $350,000,000, the net proceeds of which were used make a
prepayment of certain Tranche B-1 Term Loans and certain Tranche B-2 Term Loans,
(iii) the Original Term Loans of consenting Lenders outstanding as of the
Restatement Effective Date were converted into Tranche B-2 Term Loans, and
(iv) the Original Revolving Facility was terminated in full and replaced by the
Revolving Credit Facility.

 

3



--------------------------------------------------------------------------------

The Company, Holdings, the several Lenders from time to time party thereto and
the Administrative Agent previously entered into the First Refinancing Term Loan
Amendment dated as of March 30, 2012, pursuant to which certain Refinancing Term
Lenders extended credit to the Company in the form of additional Tranche B-3
Term Loans on the First Refinancing Term Loan Effective Date in an aggregate
principal amount of $105,000,000, the net proceeds of which were used by the
Company to repay in full the remaining outstanding Tranche B-1 Term Loans.

The Company, Holdings, the several Lenders from time to time party thereto and
the Administrative Agent have entered into the First Amendment, pursuant to
which (i) certain Refinancing Term Lenders have extended credit to the Company
in the form of additional Tranche B-3 Term Loans on the First Amendment
Effective Date in an aggregate principal amount of $421,416,985.85, the net
proceeds of which will be used by the Company to repay in full all outstanding
Tranche B-2 Term Loans and all outstanding Tranche B-3 Term Loans of existing
Tranche B-3 Term Lenders that do not consent to the First Amendment and (ii) all
Tranche B-3 Term Loans will be redesignated as Tranche B Term Loans.”

(b) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in proper alphabetical order therein:

“Class A-1 Revolving Credit Commitment” means, as to each Class A-1 Revolving
Credit Lender, its obligation to (a) make Revolving Credit Loans to the Company
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations in
respect of Letters of Credit and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth, and opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement including, if applicable, pursuant to Section 2.14. There are no
Class A-1 Revolving Credit Commitments outstanding as of the First Amendment
Effective Date.

“Class A-1 Revolving Credit Lender” means, at any time, any Lender that has a
Class A-1 Revolving Credit Commitment at such time.

“Class A-1 Revolving Credit Loan” means a Revolving Credit Loan made by a
Class A-1 Revolving Credit Lender pursuant to its Class A-1 Revolving Credit
Commitment.

“Class A-2 Revolving Credit Commitment” means, as to each Class A-2 Revolving
Credit Lender, its obligation to (a) make Revolving Credit Loans to the Company
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations in
respect of Letters of Credit and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth, and opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such

 

4



--------------------------------------------------------------------------------

Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement including, if applicable,
pursuant to Section 2.14. The aggregate Class A-2 Revolving Credit Commitment of
all Class A-2 Revolving Credit Lenders as of the First Amendment Effective Date
is $100,000,000.

“Class A-2 Revolving Credit Lender” means, at any time, any Lender that has a
Class A-2 Revolving Credit Commitment at such time.

“Class A-2 Revolving Credit Loan” means a Revolving Credit Loan made by a
Class A-2 Revolving Credit Lender pursuant to its Class A-2 Revolving Credit
Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a master agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such guarantee
or security interest is or becomes illegal.

“First Amendment” means the Amendment No. 1 and Refinancing Term Loan Amendment
No. 2 dated as of March 21, 2013, among the Company, Holdings, each other Loan
Party, the Administrative Agent, the Additional Tranche B-3 Term Lenders party
thereto and the Lenders party thereto.

“First Amendment Effective Date” has the meaning assigned to the term “First
Amendment Effective Date” in the First Amendment.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Tranche B Term Lender” means, at any time, any Lender that has a Term
Commitment with respect to or that has an outstanding Tranche B Term Loan.

“Tranche B Term Loans” means the Tranche B-3 Term Loans outstanding on the First
Amendment Effective Date that were redesignated as Tranche B Term Loans pursuant
to the First Amendment. The aggregate amount of the Tranche B Term Loans on the
First Amendment Effective Date was $862,020,501.72.

 

5



--------------------------------------------------------------------------------

(c) The definition of the term “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the first paragraph
thereof as follows:

““Applicable Rate” means a percentage per annum equal to (a) with respect to any
Class A-1 Revolving Credit Loan, commitment fees or Letter of Credit fees, the
following percentages per annum (or, in the case of any Letter of Credit fee,
the following percentages per annum less the fronting fee payable in respect of
the applicable Letter of Credit), based upon the Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b); provided that, upon the satisfaction of the
Specified Ratings Condition (as evidenced by a certificate of a Responsible
Officer of the Company delivered to the Administrative Agent) and for so long as
the Specified Ratings Condition shall remain satisfied, Pricing Level 2, as set
forth in the following table, shall apply at any time when Pricing Level 1, as
set forth in the following table, would otherwise apply based upon the Total
Leverage Ratio as of such date:

 

Applicable Rate

Pricing

Level

 

Total Leverage

Ratio

 

Eurodollar Rate for Class A-1

Revolving Credit Loans and Letter of
Credit Fees

 

Base Rate for Class A-1

Revolving Credit Loans

 

Commitment

Fee Rate

1

  ³ 5.0:1.0   4.75%   3.75%   0.50%

2

  < 5.0:1.0 but ³ 4.0:1.0   4.50%   3.50%   0.375%

3

  < 4.0:1.0   4.25%   3.25%   0.375%

(b) with respect to any Class A-2 Revolving Credit Loan, commitment fees or
Letter of Credit fees, the following percentages per annum (or, in the case of
any Letter of Credit fee, the following percentages per annum less the fronting
fee payable in respect of the applicable Letter of Credit), based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b); provided that, upon the
satisfaction of the Specified Ratings Condition (as evidenced by a certificate
of a Responsible Officer of the Company delivered to the Administrative Agent)
and for so long as the Specified Ratings Condition shall remain satisfied,
Pricing Level 2, as set forth in the following table, shall apply at any time
when Pricing Level 1, as set forth in the following table, would otherwise apply
based upon the Total Leverage Ratio as of such date:

 

Applicable Rate

Pricing

Level

 

Total Leverage Ratio

 

Eurodollar Rate for Class A-2

Revolving Credit Loans and Letter of
Credit Fees

 

Base Rate for Class A-2
Revolving Credit Loans

 

Commitment

Fee Rate

1

  ³ 5.0:1.0   3.75%   2.75%   0.50%

2

  < 5.0:1.0 but ³ 4.0:1.0   3.50%   2.50%   0.375%

3

  < 4.0:1.0   3.25%   2.25%   0.375%

and (c) with respect to any Tranche B-3 Term Loan, (i) for Base Rate Loans,
2.75% and (ii) for Eurodollar Rate Loans, 3.75%.”

 

6



--------------------------------------------------------------------------------

(d) The definition of the term “Class” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

““Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Tranche B-3 Term Lenders, (b) when used with
respect to Commitments, refers to whether such Commitments are Revolving Credit
Commitments or Term Commitments to make Term Loans of a Class described in
clause (a) above, and (c) when used with respect to Loans or a Borrowing, refers
to whether such Loans, or the Loans comprising such Borrowing, are Revolving
Credit Loans or Tranche B-3 Term Loans. For the avoidance of doubt, the
Class A-1 Revolving Credit Lenders and the Class A-2 Revolving Credit Lenders,
the Class A-1 Revolving Credit Commitments and the Class A-2 Revolving Credit
Commitments and the Class A-1 Revolving Credit Loans and the Class A-2 Revolving
Credit Loans shall constitute a single Class of Lenders, Commitments and Loans,
respectively, hereunder.”

(e) The definition of the term “Default Rate” in Section 1.01 of the Credit
Agreement is hereby amended by adding the words “made by (i) Class A-1 Revolving
Credit Lenders, with respect to amounts owed to the Class A-1 Revolving Credit
Lenders, (ii) Class A-2 Revolving Credit Lenders, with respect to amounts owed
to the Class A-2 Revolving Credit Lenders and (iii) the Tranche B-3 Term
Lenders, with respect to amounts owed to the Tranche B-3 Term Lenders” after the
words “Base Rate Loans” in clause (b) thereof.

(f) The definition of the term “Eurodollar Rate” in Section 1.01 of the Credit
Agreement is hereby amended by replacing “1.25%” in the proviso thereto with
“1.00%”.

(g) The definition of the term “Facility” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the words “the Tranche B-1 Term Loans,
the Tranche B-2 Term Loans,” therefrom.

(h) The definition of the term “Incremental Amount” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the words “after the First
Amendment Effective Date and” immediately prior to the words “prior to such
time” in clause (a)(i) and clause (a)(ii) thereof.

(i) The definition of the term “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Maturity Date” means (a) with respect to the Revolving Credit Facility,
March 15, 2017 and (b) with respect to the Tranche B-3 Term Loans, September 15,
2017.”

(j) The definition of the term “Obligations” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence at the end thereof:
“Obligations shall in no event include any Excluded Swap Obligations.”

(k) The definition of the term “Permitted Additional Debt” in Section 1.01 of
the Credit Agreement is hereby amended by deleting the words “(i) in the case of
any such Indebtedness other than Tranche B-1 Refinancing Debt,” and deleting the
words “and (ii) in the case of Tranche B-1 Refinancing Debt, no Event of Default
has occurred and is continuing”, in each case, from clause (h) thereof.

 

7



--------------------------------------------------------------------------------

(l) The definition of the term “Pro Rata Share” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following new sentence at the end
thereof:

“For the avoidance of doubt, the Pro Rata Share of any Revolving Credit Lender
shall be determined as set forth above by reference to the percentage of all
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment, without regard to whether such Commitment or any other Revolving
Credit Commitment is a Class A-1 Revolving Credit Commitment or a Class A-2
Revolving Credit Commitment.”

(m) The definition of the term “Revolving Credit Commitment” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

““Revolving Credit Commitment” means the Class A-1 Revolving Credit Commitments
and the Class A-2 Revolving Credit Commitments. The aggregate Revolving Credit
Commitment of all Revolving Credit Lenders as of the First Amendment Effective
Date is $100,000,000.”

(n) The definition of the term “Revolving Credit Lender” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Revolving Credit Lender” means a Class A-1 Revolving Credit Lender or a
Class A-2 Revolving Credit Lender.

(o) The definition of the term “Second Lien Notes” in Section 1.01 of the Credit
Agreement is hereby amended by inserting at the end thereof the words “and
$100,000,000 in aggregate principal amount of the Company’s 8.75% second
priority senior secured notes due 2018 co-issued with DJO Finance Corporation on
October 1, 2012”.

(p) The definition of the term “Term Commitment” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Term Commitment” means, as to each Term Lender, with respect to any Class of
Term Loans, its obligation to make a Term Loan of such Class to the Company
pursuant to Section 2.01(a) in an aggregate amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01(a) or in the Assignment and
Assumption, Incremental Amendment or Refinancing Term Loan Amendment pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term Commitments in respect of the Original Term Loans was
$1,065,000,000. The aggregate amount of the Term Commitments in respect of the
Tranche B-3 Term Loans on the Restatement Effective Date was $350,000,000, on
the First Refinancing Term Loan Effective Date was $105,000,000, on the First
Incremental Term Loan Effective Date was $25,000,000 and on the First Amendment
Effective Date was $421,416,985.85.

 

8



--------------------------------------------------------------------------------

(q) The definition of the term “Term Loans” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the words “, collectively, the Tranche
B-1 Term Loans, the Tranche B-2 Term Loans and” therefrom.

(r) The definition of the term “Tranche B-3 Term Loan” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Tranche B-3 Term Loan” means a term loan made by a Tranche B-3 Term Lender to
the Company on the Restatement Effective Date pursuant to the Amendment
Agreement, on the First Refinancing Term Loan Effective Date pursuant to the
First Refinancing Term Loan Amendment, on the First Incremental Term Loan
Effective Date pursuant to the First Incremental Amendment or on the First
Amendment Effective Date pursuant to the First Amendment. As of the First
Amendment Effective Date, the Tranche B-3 Term Loans have been redesignated as
Tranche B Term Loans.

(s) Section 1.01 of the Credit Agreement is hereby further amended by deleting
the definitions of the terms “Specified Repayment Percentage”, “Tranche B-1
Refinancing Debt” and “Tranche B-1 Term Lender”, in each case, in their
entirety.

(t) Section 2.02 of the Credit Agreement is hereby amended by adding to the end
thereof a new paragraph (h) as follows:

“(h) For the avoidance of doubt, all Revolving Credit Loans under the Revolving
Credit Facility will be made by each Revolving Credit Lender in accordance with
its Pro Rata Share, without regard to whether such Revolving Credit Lender is a
Class A-1 Revolving Credit Lender or a Class A-2 Revolving Credit Lender.”

(u) Section 2.03(h) of the Credit Agreement is hereby amended by
(i) (x) deleting the words “in accordance with its Pro Rata Share”,
(y) inserting the word “applicable” before the words “Applicable Rate” and
(z) inserting the words “such Lender’s Pro Rata Share of” after the word
“times”, in each case, in the first sentence thereof and (ii) by amending and
restating the last sentence thereof as follows:

“If there is any change in any Applicable Rate during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multipled by such
applicable Applicable Rate separately for each period during such quarter that
such applicable Applicable Rate was in effect.”

(v) Section 2.05(b)(v)(A) of the Credit Agreement is hereby amended by replacing
the words “Restatement Effective Date, consist of the Tranche B-1 Term Loans,
the Tranche B-2 Term Loans and” in the second parenthetical thereof with the
words “First Amendment Effective Date, consist of”.

(w) Section 2.05(c) of the Credit Agreement is hereby amended by deleting
paragraphs (i) through (iv) thereof in their entirety and replacing them with
the word “[Reserved]”.

 

9



--------------------------------------------------------------------------------

(x) Section 2.05(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(e) Repricing Protection. If, prior to the first anniversary of the First
Amendment Effective Date, (i) this Agreement is amended in any manner that has
the effect of reducing the Effective Yield then in effect with respect to the
Tranche B-3 Term Loans (other than any waiver of default interest) or (ii) all
or any portion of the Tranche B-3 Term Loans is prepaid with the proceeds of, or
all or any of such Term Loans are converted into, any new or replacement tranche
of, term loan Indebtedness (including any new or additional term loans incurred
hereunder) that has an Effective Yield that is less than the Effective Yield of
the Tranche B-3 Term Loans being prepaid or converted, then in each case, the
Borrower shall pay to the Administrative Agent, (x) in the case of clause (i),
for the account of each Tranche B-3 Term Lender that (A) consents to such
amendment or (B) is required to assign its Tranche B-3 Term Loans, as
applicable, pursuant to Section 3.07 as a result of its failure to consent to
such amendment, a fee in an amount equal to 1.00% of such Lender’s Tranche B-3
Term Loans, as applicable, outstanding on the effective date of such amendment
and (y) in the case of clause (ii), for the account of each Tranche B-3 Term
Lender, a fee in an amount equal to 1.00% of such Lender’s Tranche B-3 Term
Loans, as applicable, that are so prepaid or converted; provided that this
Section 2.05(e) shall not apply to any prepayment or amendment of Tranche B-3
Term Loans made in connection with the repayment in full of all outstanding
Loans and the termination of the Commitments in connection with a transaction
that, when consummated, triggers or would have triggered a Change of Control.”

(y) Section 2.06(b) of the Credit Agreement is hereby amended by (i) replacing
the word “and” in the second sentence thereof with a comma and (ii) inserting
the words “and the Term Commitment of each Tranche B-3 Term Lender on the First
Amendment Effective Date shall terminate as provided in the First Amendment”
immediately before the period at the end of the second sentence thereof.

 

10



--------------------------------------------------------------------------------

(z) Section 2.07(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“SECTION 2.07. Repayment of Loans. (a) Term Loans. The Company shall repay to
the Administrative Agent for the ratable account of the applicable Term Lenders
(i) on the last Business Day of each March, June, September and December,
commencing with March 31, 2013, an aggregate amount equal to 0.25% of the
aggregate principal amount of all Tranche B-3 Term Loans outstanding on the
First Amendment Effective Date (which payments shall, in each case, be reduced
as a result of, and after giving effect to, the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
applicable Maturity Date with respect to each Class of Term Loans, the aggregate
principal amount of all Term Loans of such Class outstanding on such date.”

(aa) Section 2.08(a) of the Credit Agreement is hereby amended by inserting the
words “Class A-2” immediately before the words “Revolving Credit Loans” in
clause (iii) thereof.

(bb) Section 7.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 7.11. Financial Covenant. Permit the Senior Secured First Lien Leverage
Ratio as of the last day of any Test Period (beginning with the Test Period
ending on March 31, 2013) to be greater than 4.25:1. Any provision of this
Agreement that contains a requirement for the Company to be in compliance with
the covenant contained in this Section 7.11 prior to the time that this covenant
is otherwise applicable shall be deemed to require that the Senior Secured First
Lien Leverage Ratio for the applicable Test Period not be greater than
4.25:1.00.”

(cc) Section 10.07 of the Credit Agreement is hereby amended by inserting a new
paragraph (m) immediately following paragraph (l) thereof as follows:

“(m) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Term Loans in connection with any
primary syndication of such Term Loans relating to any refinancing, extension,
loan modification or similar transaction permitted by the terms of this
Agreement, pursuant to cashless settlement mechanisms approved by the Borrower,
the Administrative Agent, the assignor Lender and the assignee of such Lender.”

(dd) From and after the First Amendment Effective Date and immediately following
the consummation of the transactions contemplated hereby, the Tranche B-3 Term
Loans (including the Additional Tranche B-3 Term Loans made pursuant to this
Agreement) shall be redesignated as “Tranche B Term Loans”, and the Tranche B-3
Term Lenders shall be redesignated as “Tranche B Term Lenders”, in each case for
all purposes of the Credit Agreement and the other Loan Documents and (unless
the context shall otherwise require, including in the case of the definitions of
the terms “Tranche B-3 Term Lender” and “Tranche B-3 Term Loan”), each reference
therein to the Tranche B-3 Term Loans or the Tranche B-3 Term Lenders shall
instead refer to the Tranche B Term Loans or the Tranche B Term Lenders,
respectively.

 

11



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings, the Company and each other Loan Party
represents and warrants to each of the Lenders and the Administrative Agent that
at the time of and immediately after giving effect to this Agreement and the
transactions contemplated hereby: (a) the representations and warranties of the
Company and each other Loan Party set forth in Article V of the Credit Agreement
or in any other Loan Document are true and correct in all material respects on
and as of the date hereof, except for such representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects on
such earlier date; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates and (b) no
Default exists or would result from the consummation of the transactions
contemplated hereby, including the borrowing of the Refinancing Term Loans or
the application of proceeds thereof.

SECTION 7. Other Agreements. (a) The parties hereto hereby agree that this
Agreement shall constitute the notice with respect to the establishment of
Refinancing Term Loans required pursuant to Section 2.15(a) of the Credit
Agreement, and the Administrative Agent hereby waives compliance with the
requirements with respect to the date on which such notice was required to be
delivered pursuant thereto.

(b) The parties hereto hereby acknowledge and agree that (i) as of the First
Amendment Effective Date, the acquisition of Exos Corporation by DJO, LLC on
December 28, 2012 shall be deemed to be a Permitted Acquisition made pursuant to
Section 7.02(i) of the Credit Agreement and shall no longer constitute an
investment made pursuant to Section 7.02(n) thereof and (ii) no certification
pursuant to Section 7.02(i) shall be required in connection therewith.

SECTION 8. Effectiveness. This Agreement shall become effective as of the date
(the “First Amendment Effective Date”) on which each of the following conditions
shall have been satisfied:

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Agreement that, when taken together, bear the signatures of
(i) Holdings, (ii) the Company, (iii) each Subsidiary Guarantor, (iv) each
Refinancing Term Lender, (v) the Required Lenders, (vi) each Repricing Tranche
B-3 Term Lender and (vii) each Repricing Revolving Credit Lender;

(b) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party and the
authorization of this Agreement, the borrowing of the Refinancing Term Loans and
the other transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent;

 

12



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received a favorable legal opinion,
dated as of the First Amendment Effective Date and addressed to the
Administrative Agent and the Lenders from each of (A) Simpson Thacher & Bartlett
LLP, New York counsel to the Loan Parties, (B) Faegre Baker Daniels LLP,
Minnesota counsel to certain Loan Parties, (C) Rice Silbey, Reuter & Sullivan,
LLP, Nevada counsel to certain Loan Parties, (D) Reinhart Boerner Van Deuren
s.c., Wisconsin counsel to certain Loan Parties and (E) Moore & van Allen, North
Carolina counsel to certain Loan Parties;

(d) (i) The Administrative Agent shall have received (x) a Loan Notice with
respect to the Refinancing Term Loans setting forth the information specified in
Section 2.02 of the Credit Agreement and (y) a notice of prepayment with respect
to the prepayment of the Tranche B-2 Term Loans and the Non-Repriced Tranche B-3
Term Loans required to be made pursuant to Section 2.05(d) of the Credit
Agreement (the “Term Loan Prepayment”) and (ii) substantially contemporaneously
with the other transactions contemplated hereby, the Company shall have made the
Term Loan Prepayment and shall have paid all amounts required to be paid by it
in connection therewith;

(e) Both before and after giving effect to this Agreement and the borrowing of
the Refinancing Term Loans on the First Amendment Effective Date, each of the
conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement shall be satisfied (it being understood that all references to “the
date of such Credit Extension” or similar language in Section 4.02 of the Credit
Agreement shall be deemed to refer to the First Amendment Effective Date), and
the Administrative Agent shall have received a certificate, dated the First
Amendment Effective Date and signed by the chief financial officer of the
Company, certifying as to the foregoing;

(f) The Administrative Agent and the Lenders shall have received, to the extent
reasonably requested at least five Business Days prior to the First Amendment
Effective Date, all documentation and other information with respect to the
Company and the other Loan Parties under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act; and

(g) the Administrative Agent shall have received payment of all fees and other
amounts due and payable on or prior to the First Amendment Effective Date and to
the extent invoiced at least one Business Day prior to the First Amendment
Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket costs and expenses required to be reimbursed or paid by the
Company hereunder or any other Loan Document.

The Administrative Agent shall notify the Company and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.

SECTION 9. Reaffirmation of Guaranty and Security. The Company and each other
Loan Party, by its signature below, hereby (a) agrees that, notwithstanding the
effectiveness of this Agreement, the Collateral Documents continue to be in full
force and effect and (b) affirms and confirms its guarantee of the Obligations
and the pledge of and/or grant of a security interest in its assets as
Collateral to secure such Obligations, all as provided in the Collateral
Documents

 

13



--------------------------------------------------------------------------------

as originally executed, and acknowledges and agrees that such guarantee, pledge
and/or grant continue in full force and effect in respect of, and to secure,
such Obligations under the Credit Agreement and the other Loan Documents,
including the Repriced Tranche B-3 Term Loans, the Repriced Revolving Credit
Commitments and the extensions of credit thereunder, the Additional Tranche B-3
Term Commitments and the Additional Tranche B-3 Term Loans.

SECTION 10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile
transmission or other electronic transmission (i.e. a “pdf” or “tif”) of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart hereof. The Administrative Agent
may also require that any such documents and signatures delivered by facsimile
transmission or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by facsimile
transmission or other electronic transmission.

SECTION 11. Governing Law; Jurisdiction; Waiver of Jury Trial. The provisions of
Section 10.17 and 10.18 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 12. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.

SECTION 13. No Novation; Effect of this Agreement. This Agreement shall not
extinguish the Obligations for the payment of money outstanding under the Credit
Agreement or discharge or release the lien or priority of any Loan Document or
any other security therefor or any guarantee thereof, and the liens and security
interests existing immediately prior to the First Amendment Effective Date in
favor of the Collateral Agent for the benefit of the Secured Parties securing
payment of the Obligations are in all respects continuing and in full force and
effect with respect to all Obligations. Except as expressly provided, nothing
herein contained shall be construed as a substitution or novation, or a payment
and reborrowing, or a termination, of the Obligations outstanding under the
Credit Agreement or instruments guaranteeing or securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Nothing expressed or implied in this Agreement
or any other document contemplated hereby shall be construed as a release or
other discharge of the Company under the Credit Agreement or the Company or any
other Loan Party under any Loan Document from any of its obligations and
liabilities thereunder, and except as expressly provided, such obligations are
in all respects continuing with only the terms being modified as provided in
this Agreement. The Credit Agreement and each of the other Loan Documents shall
remain in full force and effect, until and except as modified. Except as
expressly set forth herein, this Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders or the Agents under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party

 

14



--------------------------------------------------------------------------------

to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. This Agreement shall apply and be effective only with respect to
the provisions of the Credit Agreement specifically referred to herein. This
Agreement shall constitute a Refinancing Term Loan Amendment and a Loan Document
for all purposes of the Credit Agreement. Each Guarantor further agrees that
nothing in the Credit Agreement, this Agreement or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendment to
the Credit Agreement.

[Remainder of this page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

DJO FINANCE LLC   By  

 

  Name:   Vickie L. Capps   Title:   Executive Vice President & Chief Financial
Officer

 

DJO HOLDINGS LLC   By  

 

  Name:   Vickie L. Capps   Title:   Executive Vice President & Chief Financial
Officer

 

DJO FINANCE CORPORATION

DJO, LLC

ENCORE MEDICAL PARTNERS, LLC

ENCORE MEDICAL GP, LLC

EMPI, INC.

ENCORE MEDICAL ASSET CORPORATION

ELASTIC THERAPY, LLC

RIKCO INTERNATIONAL, LLC

  By  

 

  Name:   Vickie L. Capps   Title:   Executive Vice President & Chief Financial
Officer

 

ENCORE MEDICAL L.P.

Encore Medical GP, LLC

  By  

 

  Name:   Vickie L. Capps   Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, as Additional
Tranche B-3 Term Lender and as Repricing Revolving Credit Lender   By  

 

  Name:     Title:     By  

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1 AND REFINANCING TERM LOAN AMENDMENT NO. 2
DATED AS OF THE DATE FIRST WRITTEN ABOVE TO THE DJO FINANCE LLC CREDIT AGREEMENT

The undersigned Tranche B-3 Term Lender Lender, by executing this signature page
as a Repricing Tranche B-3 Term Lender, agrees to the terms of this Agreement
and consents to all of the amendments to the Credit Agreement effected hereby,
including the amendments to the terms thereof setting forth the rate of interest
applicable to its Tranche B-3 Term Loans.

Name of Repricing Tranche B-3 Term Lender:
                                         
                                         
                                           

 

by  

 

Name:   Title:  

For any Repricing Tranche B-3 Term Lender requiring a second signature line:

 

by  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I

Additional Tranche B-3 Term Commitments

 

Additional Tranche B-3 Term Lender

   Additional Tranche
B-3  Term Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 421,416,985.85      

 

 

 

TOTAL

   $ 421,416,985.85      

 

 

 